Citation Nr: 1817947	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for polymyalgia, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for recurrent prostatitis, and if so, whether service connection is warranted.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the case has since been transferred to the RO in Denver, Colorado.

In September 2014 the Board remanded this case in order to afford the Veteran a hearing before the Board.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  

In April 2016, the Board denied the Veteran's claim for service connection for diabetes mellitus, and remanded the rest of the appeal.  The Veteran appealed that denial to the Court and pursuant to an August 2017 decision, the Court vacated the Board's denial of the issue and remanded the matter for compliance with the terms of the decision.  The appeal has been subsequently returned to the Board. 

The Board finds new and material evidence sufficient to reopen the Veteran's claims for service connection for chronic fatigue, polymyalgia, and prostatitis, was submitted during the Veteran's January 2015 hearing.  As such, the issues will be addressed on a de novo basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In regards to the Veteran's claim for service connection for diabetes mellitus, the August 2017 Memorandum decision found that the VA's duty to assist was not satisfied because no attempt was made to obtain flight records identified by the Veteran's representative.  See February 2016 Informal Hearing Presentation.  Specifically, the Veteran's representative provided evidence that the 6234th Tactical Fighter Wing, the 67th Tactical Fighter Squadron, and the 12th Tactical Fighter Squadron, could have flight records that substantiate the Veteran's assertions that he was at one time in the Republic of Vietnam.  Accordingly, an attempt to locate flight records of these units from June 1965 (the date the Veteran's unit arrived at Takhli Royal Thai Air Force Base) to September 1966, must be accomplished. 

In addition, the Court found that the Board did not provide adequate reasons and bases for its finding that the Vietnamese currency, which was provided by the Veteran under oath at his hearing for the purpose of substantiating the fact that he had active service in the Republic of Vietnam, was not in circulation during the time of the Veteran's active duty service.  See January 2015 Hearing Transcript at 17; see also January 2015 Correspondence.  Accordingly, remand is required to attempt to authenticate the Vietnamese currency.  

The Board finds that the Veteran's other claims for service connection for chronic fatigue, polymyalgia, and prostatitis must also be remanded, as these claims rely on the finding that the Veteran had active duty service in the Republic of Vietnam as well.  

Additionally, as the Veteran's claim for a TDIU rating is inextricably intertwined with his remanded claims for service connection, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed the Veteran's service in Vietnam, to include the circumstances of the currency and when it was in circulation.

Also advise the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed any in-service and post-service chronic fatigue, polymyalgia, and prostatitis symptoms.  

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Locate flight records from the 6234th Tactical Fighter Wing, the 67th Tactical Fighter Squadron, and the 12th Tactical Fighter Squadron, from June 1965 to September 1966 to determine whether the Veteran was aboard any flights to the Republic of Vietnam.  All attempts to locate these records must be documented. 

4. Evaluate the Vietnamese currency submitted by the Veteran, and determine whether the currency of record could have been in circulation at the time of the Veteran's active duty service.  See January 2015 Correspondence.  All attempts to authenticate this currency must be documented. 

5. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

